Title: Orders, 18 September 1755
From: Washington, George
To: 



[18 September 1755]

Ensign Buckner, Officer for the Day. Parole Diligence. Fort-Cumberland: September 18th 1755.
Lieutenant Bronaugh is promoted as a Captain in the Virginia Regiment. All the Men of the Virginia Troops are to be formed into two Companies, which are to be commanded by Captains Savage and Bronaugh, ’till further Orders.
Captain Savage, Lieutenant Blegg, and Ensign Smith, to take care of Captains Steven, Hogg, and Mercer’s Companies—Captain Bronaugh, Lieutenant Stewart, and Ensign Polson, to take care of Captain Waggeners (late Polson Peyrouny and Cocke’s Companies).
All the rest of the Officers of the Virginia Troops, to attend Colonel Washington at 12 O’Clock, to Receive their Recruiting Instructions.
